GILBERT, Circuit Judge.
This action was "brought by the defendant in error to recover from the plaintiff in error a penalty for violation of Act Cong. June 29, 1906, c. 3594, 34 Stat. 607 (U. S. Comp. St. Supp. 1907, p. 918). In the complaint it was alleged that the plaintiff in error, a common carrier and a lessee of interstate railroads, received a consignment of 1,355 sheep on December 4, 1906, at Corinne, Utah, consigned to South San Francisco, Cal., and that in carrying the sheep to their place of destination the plaintiff in error did knowingly and willfully confine them in its cars, en route between Wells, Nev., and Reno, Nev., a period of 51 hours and 30 minutes consecutively, without unloading them for rest, water, and feeding. The case presents, in addition to the questions which were discussed "in case No. 1,672 (171 Fed. 361), just decided by this court, the question of the jurisdiction of the court below to entertain an action to recover a penalty for a violation of the statute which occurred in the state of Nevada.
Section 4 of the act permits prosecution of an action in the Circuit Court or District Court held within the district “where the violation may have been ’ committed or the person or corporation resides or carries on its business.” It is not denied that the corporation owns the line of railroad over which the shipment was hauled, nor that its principal offices are in the city and county of San Francisco; but it is urged that to permit the prosecution in any other district than that within which the violation of the act occurred is contrary to the sixth amendment to the Constitution. If this were a criminal action, the point would be well taken. But this and other *365courts have decided that such an action is not a criminal action. Montana Cent. Ry. Co. v. United States (C. C. A.) 164 Fed. 400; United States v. Baltimore & O. S. W. R. Co., 159 Fed. 33, 86 C. C. A. 223; United States v. Sioux City Stock Yards Co. (C. C.) 162 Fed. 556; New York Cent. & H. R. R. Co. v. United States (C. C. A.) 165 Fed. 833; United States v. New York, C. & St. L. R. Co. (C. C. A.) 168 Fed. 699.
The judgment is affirmed.